Exhibit 99.1 News Release Company Contacts: Gregory Walker , Sonia Segovia, VP, Finance and CFO IR Coordinator Tel: (408) 938-6457 Tel: (408) 938-6491 Email:gregory.walker@pdf.com Email: sonia.segovia@pdf.com PDF Solutions® Reports Second Fiscal Quarter Results SAN JOSE, Calif.—July 30 , 2015—PDF Solutions, Inc. (“PDF Solutions” or the “Company”) (NASDAQ: PDFS) , the leading provider of process-design integration technologies to enhance integrated circuit (IC) manufacturability, today announced financial results for itssecond fiscal quarter ended June 30, 2015. Total revenues for the second fiscal quarter of 2015 totaled $23.2 million, down 13% from $26.8 million for the first fiscal quarter of 2015 and down 6% when compared to total revenues of $24.6 million for the second fiscal quarter of 2014. Design-to-silicon-yield solutions revenue for the second fiscal quarter of 2015 totaled $14.2 million, down 22% from $18.2 million for the first fiscal quarter of 2015 and up 8% when compared to design-to-silicon-yield solutions revenue of $13.1 million for the second fiscal quarter of 2014 . Gainshare performance incentives revenue for the second fiscal quarter of 2015 totaled $9.1 million , up 4% from $8.7 million for the first fiscal quarter of 2015 and down 21% when compared to gainshare performance incentives revenue of $11.5 million for the second fiscal quarter of 2014
